Title: From John Adams to Lloyd Beall, 27 April 1798
From: Adams, John
To: Beall, Lloyd


To the Citizens of George town in the State of Maryland,
Gentlemen
Philada: Apl. 27th 1798

Mr: Craik, the representative of your district, has presented to me in your name, a Copy of the Resolutions, passed at a numerous and respectable Meeting of the Citizens of Georgetown on the 21st: of this Month—
Your approbation of the Instructions to our Ministers to France, your estimation of the honor, and Independence of your country as the first National object, and more estimable Even than the blessings of peace, your Confidence in the Constituted authorities of your Country, and in the Unanimity and patriotism of your fellow Citizens the American people, are honorable to yourselves, the Government, and the Nation, and the communication of them at this Crisis Cannot fail to be agreeable to all, but the Enemies of this Country—

John Adams